DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "includes one or" in pg. 60 line 2.  This recitation is unclear and appears to be a typo, thus, deemed indefinite.
Claim 12 recite the limitations "a processor" in lines 2 and 3, yet, it unclear whether the different recitations of “a processor” is referring to the same or different processors, thus, deemed indefinite.  
Dependent claims 13-22 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because of their respective dependence on independent claim 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8, 11, 12, 14, 19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 6428412 to Anderson et al (Anderson).

Claims 1 and 12. Anderson discloses a skill-based reel gaming comprising: 
a housing (Fig. 1, element 10); 
a display device (Fig. 1, elements 12 and 13) supported by the housing, the display device including a touchscreen (col. 2, 30-45, “The lower display 12 preferably includes a touch screen overlaying the monitor”) configured to receive a player input (col. 4 line 66 through col. 5 line 12, “the machine prompts the player to select one of the themed letter bags 68a-d in order to see the letters of a first word.  The player then selects one of the bags.  If the lower display 12 is outfitted with a touch screen, this selection can be made by touching the display 12 at a location of the selected bag”), the display device further configured to present game session outcomes (Figs. 12+13, and col. 3, 6-22); 
a processor configured for game play (Fig. 2, element 16); and 
a tangible, non-transitory, memory configured to communicate with the processor, the tangible, non-transitory, memory having instructions stored thereon in response to execution by the processor (Fig. 2, and col. 2 line 55 to col. 3 line 5), cause the processor to perform operations comprising: 
(as required by claim 12) displaying, by the display device, the plurality of letter display elements (Fig. 11, elements 70-88, “tiles”); 
initiating a game session having a game grid size (Figs. 12+13, and col. 5, 31-61, “puzzle board”, and “squares”); 
randomly selecting a plurality of letter display elements that correspond to a game outcome (abstract, Fig. 3, and col. 4, 26-42, and col. 5 line 62 to col. 6 line 9); 
(as required by claim 12) associating, by the processor according to the instructions stored on the memory, the selected plurality of letters with a plurality of letter display elements (Figs. 11-13); 
determining whether any of the plurality of letter display elements form a winning sequence of letter display elements, wherein the winning sequence of letter display elements correspond to a word stored in a word database (Figs. 11-13, and col. 6 line 10 to col. 7 line 25); 
receiving a player input through the touchscreen (col. 4 line 66 through col. 5 line 12, “the machine prompts the player to select one of the themed letter bags 68a-d in order to see the letters of a first word.  The player then selects one of the bags.  If the lower display 12 is outfitted with a touch screen, this selection can be made by touching the display 12 at a location of the selected bag”) corresponding to the winning sequence of letter display elements (col. 6 line 10 to col. 7 line 25); and 
awarding a game session prize based upon the plurality of letter display elements and the player input (Figs. 11-13, and col. 7, 17-25, “the player is awarded the total bonus accumulated from all words on the puzzle board”).

Claims 3 and 14. Anderson discloses wherein each of the selected plurality of letter display elements is associated with a particular letter limit (Figs. 12+13, and col. 5, 31-61, “maximum number of letters in a word is nine”).

Claims 8 and 19. Anderson discloses further comprising: 
determining, by the processor according to the instructions stored on the memory, that a plurality of winning sequences are formed; 
receiving, by the touchscreen, a player input corresponding to each of the plurality of winning sequences; and 
awarding, by the processor according to the instructions stored on the memory, a prize for each of the plurality of winning sequences formed and the corresponding received player input (Figs. 11-13, and col. 7, 17-25, “the player is awarded the total bonus accumulated from all words on the puzzle board”).

Claims 11 and 22. Anderson discloses wherein the game session further comprises multiple game grids (Figs. 12-13, and col. 5, 31-61, such that the “puzzle board” is made of different “square” combinations).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 6428412 to Anderson et al (Anderson) in view of US Pub. 20110105217 to Haveson.

Claims 4 and 15. Anderson fails to explicitly disclose claims 4 and 15 limitations.
Haveson teaches further comprising: displaying to view a word definition in association with the winning sequence; and displaying the word definition (¶¶14 and 20, and claim 5).  The gaming system of Anderson would have motivation to use the teachings of Haveson in order to easily assist game players with learning and/or understanding the meaning of words created during the game play in hopes of providing a better gaming experience for the players.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Anderson with the teachings .

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 6428412 to Anderson et al (Anderson) in view of US Pub. 8465355 to Liang.

Claims 6 and 17. Anderson fails to explicitly disclose wherein the game session prize is based upon a number of letter display elements comprising the winning sequence (emphasis added).
Liang teaches wherein the game session prize is based upon a number of letter display elements comprising the winning sequence (col. 1, 19-32).  The gaming system of Anderson would have motivation to use the teachings of Liang in order to provide higher scores for obtaining more difficult words which would make players wish for longer words.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Anderson with the teachings of Liang in order to provide higher scores for obtaining more difficult words which would make players wish for longer words.

Allowable Subject Matter
Claims 2, 5, 7, 9, 10, 13, 16, 18, 20, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715